Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2005

Piper v. Portnoff Law Assoc
Precedential or Non-Precedential: Precedential

Docket No. 03-4399




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Piper v. Portnoff Law Assoc" (2005). 2005 Decisions. Paper 1524.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1524


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 PRECEDENTIAL

 IN THE UNITED STATES COURT
          OF APPEALS
     FOR THE THIRD CIRCUIT


             NO. 03-4399


BRIDGET A. PIPER, on behalf of herself
    and all others similarly situated

                   v.

PORTNOFF LAW ASSOCIATES, LTD.;
  MICHELLE R. PORTNOFF, Esq.;
    DAWN M . SCHM IDT, Esq.,
           Appellants


  On Appeal From the United States
              District Court
For the Eastern District of Pennsylvania
 (D.C. Civil Action No. 03-cv-02046)
   District Judge: Hon. Marvin Katz


        Argued October 5, 2004

 BEFORE: SLOVITER, BECKER and
    STAPLETON, Circuit Judges
              (Opinion Filed: January 31, 2005)


James W. Christie (Argued)
William F. McDevitt
Christie, Pabarue, Mortensen & Young
1880 JFK Blvd. - 10th Floor
Philadelphia, PA 19103
 Attorneys for Appellants

David A. Searles (Argued)
Michael D. Donovan
Donovan Searles
1845 Walnut Street - Suite 1100
Philadelphia, PA 18103
 Attorneys for Appellee




                 OPINION OF THE COURT




STAPLETON, Circuit Judge:

       This appeal presents the certified question of whether the
requirements of the Fair Debt Collections Practices Act, 15
U.S.C. § 1692 et seq. (“FDCPA”), apply to the defendants’
efforts to collect municipal water obligations of the plaintiff,
Bridget Piper. We hold that they do.

                               2
                               I.

       Until 2002, the City of Bethlehem (“City”) contractually
retained the private law firm of Portnoff Law Associates, Ltd.
(“PLA”) to collect payment for overdue water and sewer
obligations. The City notified PLA of delinquent water and
sewer assessments, and PLA then contacted homeowners in
attempts to collect on those claims.
       On February 20, 2002, the City notified PLA of a
delinquent water service obligation of Bridget and Michael
Piper at 828 Kossuth Street, Bethlehem, Pennsylvania, in the
amount of $252.71. PLA then sent Mr. and Mrs. Piper the
following correspondence:

       a. On February 21, 2002, PLA mailed a letter on
       City stationery and addressed to Mr. and Mrs.
       Piper personally, advising them that they were
       delinquent in water fees owed to the City in the
       sum of $252.75. The letter stated: “you are urged
       to make your payment to [PLA],” and was signed
       “Very truly yours, City of Bethlehem.” App. at
       R105a; R267a-268a.

       b. On April 4, 2002, PLA mailed a second letter
       – this time on PLA letterhead – directly to Mr.
       and Mrs. Piper. This letter advised them that they
       were “delinquent in the payment of [their] water
       fees,” and that they owed the City $404.37, which
       included the delinquent water bill, interest,
       penalties and attorneys’ fees. The letter stated
       “[u]nless payment of the above amount is

                               3
       received by [PLA] within ten (10) days of the date
       of this letter, a lien will be filed against your
       property.”1 It further advised as follows: “You
       are hereby advised that City of Bethlehem will
       avail itself of all legal remedies until it receives
       payment in full. Legal recourse will result in
       substantial additional cost to you and may result
       in the Sheriff’s sale of your property. . . .
       Payment must be made in full.” App. at R108a
       (emphasis in original).

       c. On May 9, 2002, PLA mailed a third letter to
       Mr. and M rs. Piper. Enclosed with the letter was
       a copy of a municipal lien “for non-payment of
       water fees ... assessed against the [Pipers] and
       described properties...” The letter advised Mr.
       and Mrs. Piper that the sum of $567.07 was due to
       clear the lien (this sum included additional
       attorneys’ fees and a filing fee), and warned that
       “unless your check in that amount is received by
       [PLA] within fifteen (15) days,” PLA would
       initiate a Sheriff’s Sale of the Pipers’ home. The
       letter concluded by urging Mr. and Mrs. Piper to
       “pay the full amount above to this office within
       the time period specified.” App. at R109a.



  1
   Liens to secure delinquent water obligations are provided for
by the Commonwealth of Pennsylvania’s Municipal Claims and
Tax Liens Act, 53 P.S. §7101, et seq. (“MCTLA”).

                                4
          d.    PLA sent three more letters addressed
          personally to Mr. and Mrs. Piper, dated
          September 16, 2002, October 3, 2002 and
          November 8, 2002.           Each letter demanded
          payment of a balance due. The October 3, 2002
          letter stated “I wanted to afford you a final
          opportunity to pay the balance before further legal
          action occurs with additional charges assessed.
          This balance must be paid within ten days of the
          date of this letter...” The November 8 letter stated
          that PLA had been directed to file a writ of
          execution against the Pipers’ home and that they
          would be given “one final opportunity to make
          arrangements for payment” during the ensuing
          thirty days. See App. at R201a; R204a; R213a.

PLA also made a number of telephone calls to the Piper
residence in an effort to secure payment of the delinquent water
service fees.
       PLA has never disputed that the letters it sent to Mr. and
Mrs. Piper failed to include the debt verification language
required by § 1692(g) of the FDCPA.2 App. at R33a. PLA has


   2
       15 U.S.C. § 1692(g) requires that
                Within five days after the initial
                communication with a consumer in
                connection with the collection of
                any debt, a debt collector shall,
                unless the following information is
                c o n t a in e d i n t h e in i t i a l

                                   5
communication or the consumer
has paid the debt, send the
consume r a wr itte n notice
containing--
(1) the amount of the debt;
(2) the name of the creditor to
whom the debt is owed;
(3) a statement that unless the
consumer, within thirty days after
receipt of the notice, disputes the
validity of the debt, or any portion
thereof, the debt will be assumed to
be valid by the debt collector;
(4) a statement that if the consumer
notifies the debt collector in writing
within the thirty-day period that the
debt, or any portion thereof, is
disputed, the debt collector will
obtain verification of the debt or a
copy of a judgment against the
consumer and a copy of such
verification or judgment will be
mailed to the consumer by the debt
collector; and
(5) a statement that, upon the
consumer's written request within
the thirty-day period, the debt
collector will provide the consumer
with the name and address of the

                  6
likewise never disputed that its letters did not state that they
were sent by a debt collector, that the debt collector was
attempting to collect a debt, and that any information obtained
by PLA would be used for that purpose, as required by §
1692(e)(11) of the FDCPA.3 Id.
       In May of 2002, PLA secured the issuance of a Writ of
Scira Facias to Mr. and Mrs. Piper by the Court of Common
Pleas for Northampton County, Pennsylvania. The Writ advised



              original creditor, if different from
              the current creditor.
  3
    15 U.S.C. § 1692 (e)(11) provides that it is a violation of the
act when a party fails
              to disclose in the initial written
              communication with the consumer
              and, in addition, if the initial
              communication with the consumer
              is oral, in that initial oral
              communication, that the debt
              collector is attempting to collect a
              debt and that any information
              obtained will be used for that
              purpose, and the failure to disclose
              in subsequent communications that
              the communication is from a debt
              collector, except that this paragraph
              shall not apply to a formal pleading
              made in connection with a legal
              action.

                                7
them of “a municipal claim for the sum of $576.03 for water
fees due the City of Bethlehem” and warned that if an Affidavit
of Defense were not filed in 15 days, “judgment may be entered
against you for the whole claim.” App. at R189a; R195a;
R196a. In July and August 2002, Mr. and Mrs. Piper made two
payments to PLA, totaling $553.60. PLA applied the payments
to its own fees and to costs. On October 24, 2002, Mr. and Mrs.
Piper received a notice from the Court that a judgment had been
entered against them in the amount of $465.77. The caption on
the notice included the words “Civil Action – In Rem” without
further explanation. App. at R211a. PLA filed a “Praecipe For
Writ of Execution (Money Judgment)” on February 7, 2003.
The Pipers’ home was scheduled for a Sheriff’s Sale on May 9,
2003.
        On March 31, 2003, Bridget Piper filed this suit against
PLA and two of its attorneys, M ichelle R. Portnoff, Esq. and
Dawn M. Schmidt, Esq., in the United States District Court for
the Eastern District of Pennsylvania. The Complaint alleged
that PLA’s attempts to collect payment of water and sewer bills
owed to the City violated the FDCPA and the Pennsylvania Fair
Credit Extension Uniformity Act, 73 P.S. § 2270.1 et seq.
(“FCEUA”).4 The Complaint alleged that PLA violated these
statutes by failing to include statutory disclosures required for
communications sent to consumers, by falsely representing or
implying that the letters were from an attorney, and by collecting
and attempting to collect fees that were not permitted by the
agreement creating the debt nor permitted by law. The
Complaint sought class certification, declaratory and injunctive


    4
    The FCEUA defines “unfair methods of competition and
unfair or deceptive practices with regard to the collection of
debts.” 73 P.S. § 2270.4. Engaging in one of those practices
constitutes a violation of the Pennsylvania Unfair Trade
Practices and Consumer Protection Law, 73 P.S. § 201-1 et seq.
(“CPL”).

                                8
relief, and damages under the relevant statutes.
        The District Court issued a preliminary injunction
foreclosing PLA from taking any action to facilitate the
Sheriff’s Sale of Mrs. Piper’s home, see Piper v. Portnoff Law
Assoc’s., Ltd., 262 F. Supp. 2d 520, 527-30 (E.D. Pa. 2003), and
certified a class under both the FDCPA and the FCEUA/CPL.
Piper v. Portnoff Law Assoc’s., Ltd., 215 F.R.D. 495 (E.D. Pa.
2003); Piper v. Portnoff Law Assoc’s., Ltd., 216 F.R.D. 325
(E.D. Pa. 2003).
        Mrs. Piper moved for partial summary judgment on the
issue of PLA’s liability as a debt collector under the FDCPA.
The Plaintiffs argued that the delinquent water and sewer bills
qualified as debt under the FDCPA, and, therefore, PLA’s
attempts to collect those debts are governed by the requirements
of the FDCPA. PLA argued that its decision to execute on the
municipal lien rather than proceed in personam against the
individuals removed its collection efforts from the purview of
the FDCPA. The District Court granted Mrs. Piper’s motion by
order dated July 31, 2003,5 but certified for interlocutory appeal
the issue of “whether the FDCPA applies to defendants’
practice.” App. at R41a. We granted petitions for permission
to appeal. 6

                               II.



   5
     The District Court determined that no question of material
fact existed because PLA never disputed that it failed to include
the validation language and debt collector information required
by the FDCPA in the letters which it sent to the Plaintiffs.
  6
    By order entered January 7, 2004, the District Court granted
final approval of the parties settlement as to damages. The
settlement is conditioned on PLA being found to be a debt
collector under the FDCPA.

                                9
       The District Court had jurisdiction over this action
pursuant to 28 U.S.C. §§ 1331 and 1367. We have jurisdiction
over this appeal pursuant to 28 U.S.C. 1292(b). Our review is
plenary. Saunders v. Easton, 325 F.3d 432, 441 (3d Cir. 2003);
Lauderbaugh v. Hopewell Twp., 319 F.3d 568, 573 (3d Cir.
2003).

                               III.

        The FDCPA provides a remedy for consumers who have
been subjected to abusive, deceptive or unfair debt collection
practices by debt collectors. Pollice v. Nat’l Tax Funding, L.P.,
225 F.3d 379, 400 (3d Cir. 2000) (citing Zimmerman v. HBO
Affiliate Group, 834 F.2d 1163, 1167 (3d Cir. 1987)). The
“threshold requirement of the FDCPA is that the prohibited
practices are used in an attempt to collect a ‘debt.’” Id.; see 15
U.S.C. §§ 1692e-f. The FDCPA defines “debt” as “any
obligation of a consumer to pay money arising out of a
transaction in which the money, property, insurance, or services
which are the subject of the transaction are primarily for
personal, family, or household purposes, whether or not such
obligation has been reduced to judgment.” 15 U.S.C. §
1692a(5). “The term ‘consumer’ means any natural person
obligated or allegedly obligated to pay any debt.” 15 U.S.C. §
1692a(3).
        A “debt collector” under the statute is “any person who
uses any instrumentality of interstate commerce or the mails in
any business the principal purpose of which is the collection of
any debts, or who regularly collects or attempts to collect,
directly or indirectly, debts owed or due or asserted to be owed
or due another.” 15 U.S.C. § 1692a(6). Attorneys who
regularly engage in debt collection or debt collection litigation
are covered by the FDCPA, and their litigation activities must
comply with the requirements of that Act. Heintz v. Jenkins,
514 U.S. 291 (1995).


                               10
        The provisions of the FDCPA that Piper relied upon in
her motion for partial summary judgment require the inclusion
of certain information in early communications “with a
consumer in connection with the collection of any debt.” 15
U.S.C. §§ 1692g and e.7 Given PLA’s concession that it did not
provide the information required by these sections of the
FDCPA, the issue for decision is whether PLA’s
communications to Piper were communications by a “debt
collector” with a “consumer” in “connection with the collection
of a [debt].”
        We first address whether Piper owed a “debt” to the City
within the meaning of the FDCPA. We held in Pollice that a
homeowner’s consumption of municipal water/sewer services
gave rise to an “‘obligation to pay money’ . . . which arose out
of a ‘transaction’ (requesting water and services), the subject of
which was ‘services . . . primarily for personal, family, or
household purposes.’” Pollice, 225 F.3d at 401. We find that
holding to be controlling here.8


      7
          See n. 2 and 3, supra.
  8
    PLA insists that Pollice is distinguishable because Piper and
other homeowners in Bethlehem, unlike the Pittsburgh
homeowners in Pollice, did not have to file an application for
water/sewer services and thus did not engage in a “transaction.”
The only cited support for this proposition is the testimony of
Bethlehem’s customer service supervisor, who said that, when
a sale occurs, the title company usually takes care of having the
account transferred to the purchasing party.            Compare
Bethlehem, PA. Ordinance art. §§ 911.02(a) and 911.06(a)
(providing for submission of an application by persons desiring
water services and approval thereof by the City). In any event,
we think it clear from Pollice that whenever a homeowner
voluntarily elects to avail himself of municipal water/sewer
services, in whatever manner, and thereby incurs an obligation

                                   11
        The next question for resolution is whether PLA’s
communications to Piper were “in connection with the
collection of [that] debt,” or, as we put it in Pollice, whether
they were “used in an attempt to collect a ‘debt’”. Id. at 400.
There can be little debate on this score. Every letter PLA sent
to the Pipers demanded the personal payment of money of the
full amount due from them to satisfy their water/sewer services
obligation to Bethlehem and, indeed, it accepted the payment of
money from the Pipers’ personal checking account. Indeed, as
the text of the letters evidences, the whole purpose of these
communications was to secure the payment of money in
satisfaction of this debt. As defendant Schmidt candidly
testified:

       Q. Let me pick up on that. You are not looking


to pay for such services, there is the kind of pro tanto exchange
contemplated by the FDCPA. Pollice, 225 F.3d at 401 (quoting
from Staub v. Harris, 626 F.2d 1275 (3d Cir. 1980) (“[T]he
FDCPA applies to all obligations to pay monthly bills which
arise out of consensual consumer transactions.”)). It is true, as
PLA stresses, that a property owner in Pennsylvania may incur
an obligation to pay a water service fee even though he has not
connected his property to the municipal water system, see, e.g.,
Coudriet v. Benzinger, 411 A.2d 846 (Pa. Commw. 1980), but
that is not the situation before us. Nor does this fact render
erroneous the Pollice Court’s characterization of normal
water/sewer fees in Pennsylvania as arising from a “consensual
. . . transaction.” It is apparent from the Pipers’ account with the
City that their service was metered in the normal fashion and
that the amount of their obligation to pay was based on the
amount of water they chose to use. The consensual nature of the
transaction distinguishes the situation before us from tax
assessments which Pollice held to not be debts within the
meaning of the FDCPA.

                                12
       for payments from the real estate but payments
       from these individuals, is that correct?
       A. That is correct. It is my – the record owners
       of the real estate would pay their delinquent tax
       and water bills.
       Q. If they tendered personal checks, are they
       accepted?
       A. Yes.
       Q. You apply to the claim?
       A. That is correct.
       Q. Your hope is to get the persons, the
       individuals to pay the money?
       A. Right. Our hope is that they pay as soon as
       possible in fact.
       Q. You are not looking to liquidate the real
       property, but the payment from the individuals?
       A. That is correct.

R.280a-281a.

       The communications to the Pollices in Pollice similarly
demanded payment of the full amount of the sewer/water claim
and asked for payment by check.                Moreover, those
communications, like those to the Pipers, suggested that if the
recipient did not have sufficient funds available, payment could
be made in full under an installment plan. Pollice, 225 F.3d at
396-97. We perceive no material distinction between the
communications found to be communications “used in an
attempt to collect a ‘debt’” in Pollice and those sent to the
Pipers here.
       Given the conclusion that the PLA’s letters were so used
and PLA’s acknowledgment that attempting to collect similar
claims in a similar manner is its sole business, it necessarily
follows that it is a “debt collector” under the FDCPA. It also
follows from our conclusion that the Pipers’ water obligation


                              13
was a “debt” that the Pipers were “consumers” under the
FDCPA. We therefore hold that PLA’s efforts to collect the
Pipers’ delinquent water service fee comes within the scope of
the FDCPA.
        We are unpersuaded by PLA’s argument that its practices
cannot be found to be covered by the FDCPA because all it ever
tried to do was enforce a lien in the manner dictated by the
MCTLA. PLA’s letters and calls prior to filing suit, as we have
demonstrated, come within the plain meaning of the text of the
FDCPA. The same can be said about many of the papers that
PLA sent to the Pipers in the course of litigation. This settles
the matter. As PLA acknowledges, the Pipers’ consumption of
water created a personal debt that could be collected in an action
in assumpsit. The fact that the M CTLA provided a lien to
secure the Pipers’ debt does not change its character as a debt or
turn PLA’s communications to the Pipers into something other
than an effort to collect that debt.
        We have already noted that, if a communication meets
the Act’s definition of an effort by a “debt collector” to collect
a “debt” from a “consumer,” it is not relevant that it came in the
context of litigation. Heintz v. Jenkins, 514 U.S. 291 (1995).
The same is true where the communication comes in the context
of in rem litigation. While it is true, as PLA stresses, that the
Pollice opinion does not expressly address the issue, the
communications there came in the context of a situation where
there was a lien securing the homeowners’ sewer/water
obligation and where both the obligation and the lien were
assigned to a debt collector. We nevertheless held that the
Pollices’ obligation was a “debt.”
        More directly on point, we held in Crossley v. Lieberman,
868 F.2d 566 (3d Cir. 1998), that the defendant was a “debt
collector” based on the volume of in rem mortgage foreclosure
actions he had filed in the Court of Common Pleas. The letters
found in Crossley to constitute efforts to collect a “debt” are not
materially distinguishable from those sent by PLA.


                                14
         Our sister courts have also held that the fact that
challenged communications come in the context of enforcing a
lien is irrelevant. In Romea v. Heiberger & Associates, 163 F.3d
111 (2d Cir. 1998), the defendant had sent a notice required by
a summary proceeding established by New York law to recover
possession of real property from a tenant who owed back rent.
The defendant “argue[d] that because its three-day notice9 was
sent in connection with a possessory in rem action under [New
York law], it [was] not a ‘communication’ to collect a debt”
within the meaning of the FDCPA. Romea, 163 F.3d at 116.
The Court of Appeals for the Second Circuit rejected this
argument on the following grounds:

              The facts surrounding an Article 7
       summary proceeding prove nothing about whether
       the notice that Romea received from Heiberger
       was or was not a “communication” sent “in
       connection with the collection of any debt,” 15
       U.S.C. § 1692e (1994). Whatever else it was, the
       § 711 letter that Heiberger sent to Romea was
       undeniably a “communication” as defined by the
       FDCPA in that it conveyed “information


   9
   The notice provided in part:
             Please take notice that you are hereby
     required to pay to 442 3rd Ave. Realty LLC
     landlord of [442 Third Avenue], the sum of
     $2,800.00 for rent of the premises[.] . . .
             You are required to pay within three days
     from the day of service of this notice, or to give
     up possession of the premises to the landlord. If
     you fail to pay or to give up the premises, the
     landlord will commence summary proceedings
     against you to recover possession of the premises.
Romea, 163 F.3d at 113.

                              15
        regarding a debt” to another person, id. §
        1692(a)(2). And Heiberger makes no attempt to
        deny that its aim in sending the letter was at least
        in part to induce Romea to pay the back rent she
        allegedly owed. As a result, the fact that the letter
        also served as a prerequisite to commencement of
        the Article 7 process is wholly irrelevant to the
        requirements and applicability of the FDCPA.
                We therefore hold that the § 711 notice
        that Heiberger sent to Romea was a
        “communication” under 15 U.S.C. § 1692g(a)
        and, as such, must comply with the FDCPA’s
        requirements.

Romea, 163 F.3d at 116.10

       The Eleventh Circuit Court of Appeals reached a similar
conclusion in In re Martinez, 311 F.3d 1272 (11th Cir. 2002)
(adopting District Court opinion reported at 271 B.R. 696 (S.D.
Fla. 2001)), where it found the FDCPA applicable to the service
of a mortgage foreclosure packet including a summons,
complaint, and related items called for by Florida mortgage
foreclosure law.


   10
      The Romea Court noted that the defendant “at times . . .
portray[ed] the FDCPA and Article 7 as actually conflicting.”
It concluded, as we do here in response to similar suggestions,
that there is no relevant conflict between the FDCPA and state
law. If there were, however, “it would be [state law] and not the
FDCPA, that would have to yield.” See 15 U.S.C. § 1692n
(1994) (“This subchapter does not annul, alter, or affect . . . the
laws of any State with respect to debt collection practices,
except to the extent that those laws are inconsistent with any
provisions of this subchapter, and then only to the extent of the
inconsistency.”). Romea, 163 F.3d at 118 n.10.

                                 16
        In addition to this case law, we believe the text of the
FDCPA evidences a Congressional intent to extend the
protection of the Act to consumer defendants in suits brought to
enforce liens. In order to protect such consumers against having
to litigate in an inconvenient forum involving additional
expense, § 1692i of the Act provides that “in the case of an
action to enforce an interest in real property securing the
consumer’s obligation,” a debt collector must “bring such action
only in a judicial district or similar legal entity in which such
real property is located.” See Shapiro and Meinhold v. Zartman,
823 P.2d 120, 123-25 (Colo. 1992) (attorneys primarily engaged
in enforcement of security interests held to be “debt collectors”
under the FDCPA who are required by § 1692i to bring
foreclosure suits where the real property is located, even though
Colorado law authorized other venues).
        Contrary to PLA’s suggestion, we conclude that §§
1692a(6) and 1692f(6) of the Act do not indicate a contrary
Congressional intent. Section 1692a(6) provides the definition
of the term “debt collector.” It starts with the general definition
we have previously discussed and concludes with six categories
of exceptions to the general rule. In between, it provides that
“[f]or the purpose of section 1692f(6) of this title, such term . .
. includes any person who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of
which is the enforcement of security interests.”
Section 1692f(6) provides:

              A debt collector may not use unfair or
       unconscionable means to collect or attempt to
       collect any debt. Without limiting the general
       application of the foregoing, the following
       conduct is a violation of this section: . . .
              (6) Taking or threatening to take any
              nonjudicial action to effect dispossession
              or disablement of property if –


                                17
                     (A) there is no present right
              to possession of the property
              claimed as collateral through an
              enforceable security interest;
                     (B) there is no present
              intention to take possession of the
              property; or
                     (C) the property is exempt
              by law from such dispossession or
              disablement.

15 U.S.C. § 1692f(6).

         PLA suggests that § 1692a(6), by making all persons in
the business of enforcing security interests debt collectors for
the purposes of one subsection of the Act, reflects a
Congressional intent that such debt collectors be immune from
all of the other provisions of the Act even if they would
otherwise come within the general definition of “debt collector.”
We disagree. The portion of § 1692a(6) upon which PLA relies
is not among the six listed exceptions to the general definition.
It is cast in terms of inclusion, and we believe it was intended to
make clear that some persons who would be without the scope
of the general definition are to be included where § 1692f(6) is
concerned. Even though a person whose business does not
primarily involve the collection of debts would not be a debt
collector for purposes of the Act generally, if his principal
business is the enforcement of security interests, he must comply
with the provisions of the Act dealing with non-judicial
repossession abuses. Section 1692a(6) thus recognizes that
there are people who engage in the business of repossessing
property, whose business does not primarily involve
communicating with debtors in an effort to secure payment of
debts. Just such a person was involved in Jordan v. Kent
Recovery Services, 731 F. Supp. 652 (D. Del. 1990), where an


                                18
automobile repossession business was held to be subject to §
1692f(6) but not the remaining provisions of the FDCPA.
        The determinative factor in answering the question
certified by the District Court is whether the obligation of the
Pipers fits the statutory definition of a “debt” and whether
PLA’s activities fit the statutory definition of a “debt collector.”
As we have explained, giving those definitions their ordinary
meaning, we find them satisfied. We agree with the District
Court that “[i]f a collector were able to avoid liability under the
FDCPA simply by choosing to proceed in rem rather than in
personam, it would undermine the purpose of the FDCPA.”
Piper, 274 F. Supp. 2d at 687; see also Romea, 163 F.3d at 118
(expressing the concern that to hold otherwise would create
situations “in which a debt collector sends a notice that complies
with [a state’s] requirements but still contravenes the purposes
of the FDCPA by using abusive or coercive techniques” to
compel payment). 11

                                IV.

       The communications of the PLA to the Pipers were
subject to the requirements of the FDCPA. Accordingly, the
order of the District Court entered July 31, 2003, will be
affirmed.




    11
       Congress enacted the FDCPA despite the fact that some
states already had procedural requirements for debt collectors
(e.g., Pennsylvania’s MCTLA) in place, because it “decided to
protect consumers who owe money by adopting a different, and
in part more stringent, set of requirements that would constitute
minimum national standards for debt collection practices.”
Romea, 163 F.3d at 118.

                                19